Citation Nr: 1633246	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  07-34 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for degenerative disc disease (DDD) L4-S1, with degenerative changes thoracolumbar spine.

2.  Entitlement to an increased evaluation in excess of 30 percent for renal insufficiency. 

3.  Entitlement to an increased evaluation in excess of 10 percent for diabetic neuropathy, left lower extremity.
 
4.  Entitlement to an increased evaluation in excess of 10 percent for diabetic neuropathy, right lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 19, 2010.  
 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona in June 2007.  Later rating decisions in June 2007 and November 2014 granted partial increased ratings for the degenerative disc disease L4-S1, which did not resolve the appeal of that issue.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

The Board issued a decision in this appeal in July 2015.  The Board (1) granted a rating of 20 percent, but not in excess of 20 percent, for DDD L4-S1, with degenerative changes thoracolumbar spine; (2) denied for the period prior to January 27, 2014, a disability rating in excess of 20 percent for diabetes mellitus; (3) granted for the period after January 27, 2014, a rating of 40 percent, but not in excess of 40 percent, for diabetes mellitus; (4) granted a disability rating of 60 percent, but not in excess of 60 percent, for renal insufficiency; (5) denied a compensable evaluation for hypertension; (6) denied a disability rating in excess of 20 percent for gout; (7) denied a disability rating in excess of 10 percent for diabetic neuropathy, left lower extremity; (8) denied a disability rating in excess of 10 percent for diabetic neuropathy, right lower extremity; (9) granted as of April 19, 2010, a TDIU.


The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in May 2016 granting a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the following issues for action consistent with the terms of the JMPR: (1) the denial of entitlement to an
increased rating in excess of 20 percent for DDD of the thoracolumbar spine; (2) the denial of entitlement to an increased rating in excess of 60 percent for renal insufficiency; (3) the denial of entitlement to an increased rating in excess of 10 percent for diabetic neuropathy of the left lower extremity; (4) the denial of entitlement to an increased rating in excess of 10 percent for diabetic neuropathy of the right lower extremity; and (5) the denial of a TDIU prior to April 19, 2010.  The parties' JMPR asked the Court not to disturb the remaining decisions reached by the Board (citing Grivois v. Brown, 6 Vet. App. 136, 138 (1994) (issues or claims not argued on appeal are considered abandoned)).

The Board's July 2015 decision also remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  See also 38 C.F.R. § 19.9(c) (2015).  Upon remand, an SOC was issued in September 2015.  The Veteran did not then file a substantive appeal perfecting his appeal of the issues.  Thus, those matters are no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2015).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.  


Outstanding Medical Records

Pertinent to all the remanded claims, the Board notes that the claims file currently includes VA medical records through April 2012 and then beginning April 2013.  No records during the intervening year between April 2012 and April 2013 were obtained.  There is no indication that the Veteran stopped receiving treatment during the intervening year.  Thus, those records appear to remain outstanding.  

Similarly, the available VA medical records contain numerous administrative entries, such as in September 2011 and July 2014, referring to paper records that were scanned into the electronic record.  Those scanned documents must also be obtained and associated with the claims file.  

Spine

The parties to the JMPR found that the increased rating claim regarding the spine must be remanded because the Board failed to adequately discuss additional limitations that the Veteran alleged in the record due to flare-ups, including statements made by the June 2014 VA examiner regarding loss of motion due to increasing tightness upon repetition, plus additional symptoms, such as muscle spasms and abnormal gait, identified in an April 2007 Spine C&P examination, a May 30, 2014 VA Chiropractic consultation, and an October 4, 2013 VA PT consultation.  

The Board notes, especially as it pertains to flare-ups and functional limitations, that the June 2014 VA examiner found that "[the] additional limitation is described as an increased tightness/pulling with repetition.  Unable to provide degree of additional ROM loss because it seemed he kept getting tighter and tighter, so final endpoint of tightness would be speculation."  Because the VA examiner was unable to fully evaluate the severity of the Veteran's symptomatology, the Board finds that a new VA examination is needed to better assess the severity of the Veteran's condition.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995); see also Correia v. McDonald, No. 13-3238, 2016 WL 3591858, at *9 (Vet. App. July 5, 2016); Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).

Renal Insufficiency

The parties to the JMPR agreed that that "Appellant's renal condition is due to his diabetes mellitus."  The Board notes that this statement is directly contradicted by all of the medical evidence, which clearly attributes the Veteran's renal insufficiency to his hypertension.  Representative of this medical evidence is a September 2014 VA Nephrology note giving a diagnosis of "CRI from HTN [chronic renal insufficiency from hypertension]  . . . no evidence of diabetic nephropathy."  The parties in the JMPR cited two instances in the record supporting their conclusion, but did not identify the nature of this evidence.  

Generally, "[u]nder the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review."  Browder v. Brown, 5 Vet.  App. 268, 270 (1993); see also Johnson v. Brown, 7 Vet. App. 25, 26 (1994) ("Where a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."). 

Because law of the case applies to judicial decisions upon a rule of law, however, the contents of a JMR, which are administratively granted by the Clerk of the Court, do not represent law of the case.  See Stallone v. Shinseki, No. 09-3988, 2011 WL 4089546, at *1 (Vet. App. Sept. 15, 2011) (not precedential), J. Kasold concurring (citing (Pepper v. United States, 131 S.Ct. 1229, 1250 (2011) (law of the case doctrine "'posits that when a court decides upon a rule of law, that decision should continue to govern the same issues in subsequent stages in the same case.'"  (quoting Arizona v. California, 460 U.S. 605, 618 (1983)))).  

Here, the Board's July 2015 decision did not reach a finding that the Veteran's renal insufficiency was due to diabetes.  See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007) ("The Court is not permitted to reverse findings of fact favorable to a claimant made by the Board pursuant to its statutory authority.").  Nor was such a finding of fact addressed by the Court in an adjudicative decision.  Thus, the JMPR's statement that the Veteran's service-connected renal condition is secondary to diabetes is not binding.  To the extent the current diagnostic code assigned is DC 7541, regarding renal involvement in diabetes mellitus, that rating must be understood to be assigned by analogy.  

Nonetheless, the Board finds that a VA examination is needed to address the parties' concern that the Veteran has anemia related to his renal condition.  A January 2011 letter from the Veteran's treating nurse practitioner gives an assessment of "anemia (low blood count) persists and is most likely related to the chronic renal insufficiency."  The severity of this anemia, as it relates to the renal condition, has not been addressed in detail adequate to rate the condition.  Thus, an examination is needed.  

Diabetic Neuropathy

The parties to the JMPR agreed that the claim regarding diabetic neuropathy was decided on an inadequate June 2014 VA examination, which was internally inconsistent.  The parties agreed that a new examination must be provided that adequately assess the diabetic neuropathy and the impact that condition has on his functional occupational abilities.  Pursuant to the terms of the JMPR, this issue was must be remanded accordingly.  

TDIU

The issue of entitlement to a TDIU is intertwined with the remanded issues.  As such, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including, but not limited to those between April 2012 and April 2013.  The request should also include non-electronic and/or archived paper records for all time periods.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected spine condition.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's spine condition.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

This should also include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected renal condition.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's renal insufficiency. 

The examination should include an evaluation of anemia associated with renal insufficiency.  

This should also include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day. 

In making all findings, the examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct any required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected diabetic neuropathy.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's diabetic neuropathy.  

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.

This should also include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all actions set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




